DETAILED ACTION
	For this action, Claims 1-23 and 26-39 are pending.  Claims 24 and 25 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08 January 2021, with respect to the grounds of rejection of respective claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection under 35 U.S.C. 103 have been withdrawn.  Applicant has amended independent Claim 1 to further incorporate now canceled Claims 24 and 25, which were indicated to be allowable in the prior office action.  Upon further search and consideration, the grounds of rejection have been withdrawn.  For more detail, please consult the Applicant Arguments/Remarks filed 08 January 2021.  
With respect to canceled Claims 24 and 25, the arguments and status of said claims state that the claims have been canceled; however, the limitations still remain in the claim set with respect to Claims 24 and 25.  As a courtesy to the applicant, the examiner has amended the claims via examiner’s amendment to remove the claim language from the recently entered claim set.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
See the Response to Arguments section above for the nature of the examiner’s amendment below.  The cancelation via examiner’s amendment below is made to ensure that the claim language of the canceled claims is removed from the allowed claim set.
The application has been amended as follows: 
Claims 24 and 25 are canceled.
The following is an examiner’s statement of reasons for allowance: Independent Claims 1 and 33 each recite limitations that are not taught or suggested in the prior art.  With respect to Claim 1 and its dependents, the claims recite a treatment tank operatively connected to both a chlorine source and a heating element, wherein the heating element heats the water to be treated within the treatment tank.  Additionally, the treatment tank recites a steam escape path and a pressure gauge that releases steam when said gauge indicates an unsafe pressure within the treatment tank.  The combination of the claimed treatment tank with the chlorine source, the heating element, the steam escape path, and the associated pressure gauge—along with the other features recited in Claim 1—are not taught or suggested in the prior art.  The claim language of Claims 33 and its dependents recite the adding of sufficient chlorine to water to be treated within a treatment tank, applying heat to said water in the treatment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189.  The examiner can normally be reached on 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/20/2021